Title: From John Adams to Thomas Barclay, 7 June 1785
From: Adams, John
To: Barclay, Thomas


          
            Dear Sir—
            Bath Hotel Westminster June 7th. 1785—
          
          I have received your favour of 24th. May, by Mr. Chew, and am very Sorry to hear of your ill Health, You must come to my remedy a Walk of four or five Miles every day; As we advance in Years Exercise becomes more and more necessary to us. The News from my son is very refreshing to us all. He Speaks warmly of your kindness to him at L’Orient. Rec’d. at the same time your Letter of 26. May with the papers enclosed, relative to the seizure of the Brigantine Nancy, John Limeburner Master. You are very sensible, that we cannot interpose officially in any private Case, without the special Instructions of Congress who probably would not think it justifiable to interpose untill the decision of Law should be known, and appear to wrong— This however, will not prevent us from rendering any service to our Countrymen, which may be in our power in our private Capacities, and Mr. Grubb may depend upon every thing which I can do for him, as an Individual. There is no Remmedy for him however, but by defending his property in a Course of Law. it is not in my power to demand of the Court of Great Britain, that the Ship and Cargo be given up with Damages for the detention, without the express Commands of Congress. This would be committing the United States much farther than my Authority extends. Mr. Oxley and Mr. Hancock when they call upon me shall have all the attention and assistance which I can give them in my private Capacity— I suppose the Cause will turn upon the Evidence of the distance she was from Shore, if she was within the Limits forbidden by act of Parliment, I presume Mr. Grubb will loose his Cause. Her being at Anchor, I suppose excited a suspicion that she was a smuggler.
          I have received last night your Letter concerning my accounts and as soon as I can possibly attend to it, I will send you my other Accounts: but at present, I am so engrossed by the Ceremonies and the Business of my mission here that I can attend to nothing else. Regards to all friends, and believe me to be, with great esteem— / Your friend & Humble Serv.
          
            John Adams.
          
        